Exhibit 10.19.1

FIRST AMENDMENT

TO

NATIONAL CINEMEDIA, INC.

2007 EQUITY INCENTIVE PLAN

NATIONAL CINEMEDIA, INC., a Delaware corporation (the “Company”) adopted the
National CineMedia, Inc. 2007 Equity Incentive Plan, effective February 6, 2007.
This First Amendment to the Plan is made effective as of January 1, 2009 (the
“Effective Date”).

RECITALS

A. Section 17 of the Plan permits the Company to amend the Plan from time to
time.

B. Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
requires a nonqualified deferred compensation plan to meet specified design and
operational requirements. Certain awards granted under the Plan may provide for
nonqualified deferred compensation within the meaning of Section 409A of the
Code.

C. The Company hereby amends the Plan for the purpose of compliance with
Section 409A of the Code and the final Treasury Regulations thereunder.

AMENDMENT

1. Section 13, Parachute Limitations, of the Plan is hereby amended by replacing
the last sentence of such Section with the following:

In the event that the receipt of any such right to exercise, vesting, payment,
or benefit under this Plan, in conjunction with all other rights, payments or
benefits to or for the Participant under any Other Agreement or any Benefit
Arrangement would cause the Participant to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Participant as described in clause (ii) of the
preceding sentence, then the amount payable to the Participant under any Benefit
Arrangement in cash that constitutes a Parachute Payment shall first be reduced
to the extent necessary, or eliminated, so as to avoid having the payment or
benefit to the Participant under this Plan be deemed to be a Parachute Payment.
Cash payable under any such Benefit Arrangement shall be reduced, or eliminated,
in the order that such payments would be made to the Participant under the
provisions of such Benefit Arrangement, with the payments to be made to the
Participant at the earliest date reduced first and any required additional
reductions made from cash payments with respect to any such Benefit Arrangement
reduced in order of time of payment, so that the Benefit Arrangement payable in
cash that would be paid furthest in time from the date of the event triggering
the payments would be reduced or eliminated last.



--------------------------------------------------------------------------------

2. Section 16.10, Section 409A, of the Plan is hereby amended and restated to
read in its entirety as follows:

16.10. Section 409A.

(a) Time and Form of Payment. Notwithstanding anything contained in this Plan or
in an Award Agreement to the contrary, the time and form of payment of an Award
that is subject to the limitations imposed by Section 409A of the Code, shall be
set forth in the applicable Award Agreement on or before the time at which the
Participant obtains a legally binding right to the Award (or such other time
permitted under Section 409A of the Code) and such time and form of payment
shall comply with the requirements of Section 409A of the Code.

(b) Delay in Payment. Notwithstanding anything contained in this Plan or an
Award Agreement to the contrary, if the Participant is deemed by the Company at
the time of the Participant’s “separation from service” with the Company to be a
“specified employee” as determined under Section 409A of the Code, any
“nonqualified deferred compensation” to which the Participant is entitled in
connection with such separation from service after taking into account all
applicable exceptions from Section 409A, shall not be paid or commence payment
until the date that is the first business day following the six month period
after the Participant’s separation from service (or if earlier, the
Participant’s death). Such delay in payment shall only be effected with respect
to each separate payment to the extent required to avoid adverse tax treatment
to the Participant under Section 409A of the Code. Any compensation which would
have otherwise been paid during the delay period (whether in a lump sum or in
installments) in the absence of this Section 16.10 shall be paid to the
Participant (or his or her beneficiary or estate) in a lump sum payment on the
first business day following the expiration of the delay period.

(c) Key Definitions. For purposes of this Plan, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to the terms pursuant to Section 409A and other
applicable guidance.

(d) Amendments. Notwithstanding anything in the Plan to the contrary, the Plan
and Awards granted under the Plan are intended to be eligible for certain
regulatory exceptions to the limitations of, or to comply with, the requirements
of Section 409A of the Code. The Committee, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify the
terms of an Award in any manner and delay the payment of any amounts payable
pursuant to an Award to the minimum extent necessary to reasonably comply with
the requirements of Section 409A of the Code, provided that the Company shall
not be required to assume any increased economic burden. No action taken by the
Committee with respect to the requirements of Section 409A of the Code shall be
deemed to adversely affect a Participant’s rights with respect to an Award or to
require the consent of such Participant. The Committee reserves the right to
make additional changes to the Plan and Awards from time to time to the extent
it deems necessary with respect to Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

This First Amendment has been executed on the date set forth below, to be
effective as of the Effective Date set forth above.

 

NATIONAL CINEMEDIA, INC.

The Company

By:   /s/ Kurt C. Hall   Kurt C. Hall   President and Chief Executive Officer
Date:   February 23, 2009

 

3